Exhibit 10.30


PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
Short-term Loan Agreement
NO. 76012009281260
TO: Sub-branch______________, Branch____________, Pudong Development Bank
Client
 
Henan Shuncheng
Group Coal Coke 
Co., Ltd
 
Application Date:
 
Jun 29, 2009
Address
 
Tongye Town, Anyang County
 
Contact Manger( Client)
 
Wu Anjie
Tel
 
0372-5606900
 
Contact Manger (filled by the financing bank)
 
Bai Dawei
Fax
 
0372-5606900
       

The Client hereby irrevocably applies for short term loan in accordance with the
following provisions:


ONE   General Clause
 
1.
x This Agreement is one of the financing documents attached to Financing Limit
Agreement No. __________ (hereinafter referred to FLA). All clauses of this
Agreement shall be incorporated into Agreement of Financing Limit and shall
constitute integral parts hereof upon coming into force. (Choose this and
indicate FLA NO. if the Client signed Agreement of Financing Limit with the
financing bank previously).

 
2.
þThis Agreement is an independent credit Agreement to be signed between the
financing bank and the Client (Choose this if the financing bank and the Client
have not signed FLA before)

 
3.
xThe loan attempts to pay off the old debts, which is known to the guarantor(s).
(Choose this if the Agreement is to pay off one debt with another debt).

 
TWO   Description of the Loan
 
(The Client doesn’t have to fill relevant blanks of this Agreement if the
interest rate and penalty rate have been stipulated in the previous FLA)
 
Short-Term Loan Type: A. Short-Term loan with a fixed period; B. Short-Term loan
for recyclable use.

 
1 / 10

--------------------------------------------------------------------------------

 


PUDONG DEVELOPMENT BANK
Short-term Loan Agreement



Currency
 
Amount
   
Type
 
Drawing
date
 
Due Date
 
Interest
Rate
   
Interest
Settlement
 
Penalty Rate
for Delay
payment
   
Penalty
Rate for
Appropriation
 
RMB
    30,000,000     A  
Jun.29,2009
 
Jun 28,2010
    5.841 %  
Paid Monthly
    7.5983 %     11.682 %                                                      
                                                                               
                     

Repayment: Lump-sum disbursement of loan principal upon maturity date.
Note: Interest Rate is annual rate. Floating period should be indicated in
floating cycle. Due Date shall be marked in Short-Term loan with a fixed period.
Latest Repayment Date shall be the Due Date of Short-Term loan for recyclable
use.


THREE   Description of Guarantee
 
(The Client doesn’t have to fill relevant blanks of this Agreement if the
guarantee has been stipulated in the previous FLA)


Guarantor
 
Anyang
Xintianhe
Cement Co., Ltd
Wang Xinshun,
Wang Xinming,
Cheng Junsheng
 
Type of guarantee
 
x Mortgage
x    Pledge
þ    Guaranty



FOUR   General Clauses
 
The Client hereby confirms it has read carefully and agree the following general
clauses:
 
1.
After the signing of this Agreement, unless the financing bank has released the
loan the Client applied for, any promise of lending made by the financing bank
for this Agreement is subject to withdrawal at any time;

 
2.
Calculation method of interest: The interest under this Agreement shall be
accrued on a daily basis and be paid off in the form of matching the principal
repayment, unless otherwise specified;

 
3.
Submission of documents: The Client is required to submit the following
documents to the financing bank or meet relevant requirements; however the
obligation of authenticity review of such documents shall not fall on the
financing bank;

 
(1)
The copy of latest Articles of Association and Business License of the Client;

 
 
2 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
(2)
The Board Resolution that authorizes the Client to execute this Agreement and
relevant financing documents attached (in case there exists any restriction on
the rights of legal representative such as right of signing contracts according
to the Articles of Association)

 
(3)
The Letter of Authority and the specimen signature of the authorized
representative;

 
(4)
This Agreement that has been signed by the Client legally and effectively;

 
(5)
The available date of draft appointed by the Client shall be a business day of
the financing bank;

 
(6)
The guarantee documents shall be signed and come into effect before the date of
draft in the event of a guaranteed loan;

 
(7)
Other documents and/or requirements casually asked by the financing bank;

 
4.
The date of draft or repayment date shall be postponed to the following business
day if the date of draft appointed by the Client or the repayment date is not a
business day;

 
5.
Early Repayment and Early Maturity

 
The Client can pay off the loan at any time before the maturity date as to
short-Term loan for recyclable use. When it comes to short term loan with fixed
period, unless the financing bank informs the Client of early maturity, the
Client shall make the early payment with the prior written approval of the
financing bank and his promise to compensate the financing bank for all costs
and losses arising from the early repayment. Any early repayment hereof shall be
deemed as early maturity. At any time and without any excuse, the financing bank
is entitled to notify the Client in this Agreement of early maturity, upon which
the Client shall make instant repayment.
 
6.
Taxation

 
The repayment made by the Client shall be in full and non tax-deductible, unless
otherwise provided by relevant laws and regulations. The Client shall make an
extra payment in case the relevant tax would be deducted according to the laws
and regulations, in order to make sure the amount actually received by the
financing bank equals to the amount before deduction;
 
7.
Statements and Undertakings

 
The Client should make the following statements and undertakings, and the
statements and undertakings should be treated as the repetition available in
each financing in accordance with the provisions of this Agreement:

 
3 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
(1)
The Client shall be the company incorporated according to the law of PRC (not
including Hong Kong and Macao Special Administrative Region (SAR) and Taiwan
region, hereinafter inclusive) and shall have the right to sign this Agreement
and any documents related to this Agreement and has taken any necessary actions
to make the corporate behavior, this Agreement and any related documents legal,
valid and enforceable;

 
(2)
The signing of this Agreement and performance of the obligations under this
Agreement, has not violated and will not violate any other contract or document,
the Articles of Association, any applicable laws, regulations or administrative
orders, and/or relevant documents, judgments or decisions made by the government
authorities, neither inconsistent with any obligations or arrangements borne by
the Client;

 
(3)
The Client and its shareholders and affiliated companies are not involved in any
liquidation, bankruptcy, reorganization, annexation, merger, separation,
reorganization, dissolution, closure, closures, or similar legal procedure, nor
involved in any situation that might lead to such legal procedure;

 
(4)
Client is not involved in the economic, civil, criminal, administrative
proceedings or similar arbitration proceedings that might have huge adverse
impact on itself, nor involved in any situation that may lead to their
involvement in any such litigation or arbitration proceedings, or similar
procedures;

 
(5)
Client's legal representative, directors, supervisors or other senior management
personnel, as well as any significant asset Client owns is not involved in any
enforcement, distraint, seal-up, freezing, retention, regulatory measures, nor
involved in any situation that could lead to such measures;

 
(6)
Client shall assure that all financial statements (if any) comply with Chinese
law, and the statements give a authentic, complete and fair explanation of its
financial condition; All data, documents and information Clients submit to the
financing bank in the process of signing and performance of this Agreement,
including the information of their own, guarantors and so on are real,
effective, accurate and complete, without any concealment or omission;

 
(7)
Client assures that its business activities are carried out in strict compliance
with the laws and regulations in the business scope specified in Business
License or legally approved. Client should go through the registration and
annual inspection procedures on time;

 
(8)
Client assures there are no other circumstances or events that have or may have
huge adverse effect on Client's performance capacity.

 
 
4 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
8.
Commitment

 
The Client hereby makes the following commitments:
 
(1)
All obligations under this Agreement will be obeyed and performed strictly;

 
(2)
The principal and interest of the loan and relevant expense thereof will be paid
on time in compliance with this Agreement; Client shall be responsible to obtain
any approval, authorization, registration and permission required by applicable
law and maintain the effectiveness of such documents so as to ensure the
legality of the signing and its legal performance of the obligations under the
Agreement and any relevant documents. If required, Client shall provide the
certification promptly;

 
(3)
Within 5 business days after the Client realizes its involvement in the
economic, civil, criminal, administrative proceedings or similar arbitration
proceedings that might have material adverse impact on itself, or the
involvement of its significant asset in any enforcement, seizure, distrainment,
freezing, retention, regulatory measures, the Client shall notify the financing
bank of such circumstances in writing and describe the influence and the
remedial measures it has taken or plans to take.

 
(4)
The Client shall not reimburse any large amount debt to a third party other than
the financing bank or take any guarantee liability without written approval of
the financing bank;

 
(5)
The Client shall not have any other large amount debt without written consent of
the financing bank, nor shall it attempt to establish or provide the guarantee
with nature of priority in any form for any other debt for benefit of itself or
any third party. From the signing date to the settlement of the debt under this
Agreement, without written consent of the financing bank, the Client is
prohibited to:

 
 
a.
Enter into liquidation, restructuring, bankruptcy, annexation, merger,
separation, reorganization, dissolution, closure, shut-down or similar legal
procedure;

 
 
b.
Dispose any significant asset in the forms of sale, rent, donation and transfer
or any other forms except for daily business requirement;

 
 
c.
Make any adjustment to the equity structure;

 
 
d.
Sign the contract/Agreement that may have huge negative effect on the Client’s
ability to perform the obligations under this Agreement or assume relevant
obligations that have such adverse effect.

 
 
5 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
(6)
The Client shall timely provide other guarantee permitted by the financing bank
in accordance with the requirement of the financing bank in case that special
circumstances or specific adjustments happen to the guarantee under this
Agreement. The special circumstances or specific adjustments includes, without
limitation, the production suspension, shut-down, dissolution, closure,
revocation or withdrawal of Business License, applying for or being applied for
restructuring, bankruptcy, great change in business operation or financial
situation, being involved in material lawsuits or arbitration, the involvement
of legal representative, director, supervisor or major management staffs in a
case, the decrease or possible decrease of the collateral value, property
preservation measures such as sealing up the collateral, any breach of contract
under the guarantee Agreement and required cancellation of guarantee Agreement.

 
(7)
Upon the request of the financing bank, the Client should go through the
enforceable notarization with the notary authority designated by the financing
bank and assume relevant expense and of its free will accept the enforced
execution.

 
(8)
The Client shall at any time inform the financing bank of the events that may
have effect on its ability to perform the obligations under this Agreement and
any documents which are relevant to the agreement and are related to the
obligation of the incident.

 
9.
Expense and Expenditure

 
The Client shall promptly reimburse the financing bank for the expenses arising
from the modification, execution, enforced execution, notarization and
registration of any documents relevant to this Agreement if required. Client
shall pay the stamp tax and other tax arising from this Agreement and any
related documents except the tax that shall be paid by the financing bank
pursuant to the provisions of laws;
 
10.
Interest Penalty

 
Interest penalty (including appropriation interest penalty, if any) for
outstanding payment shall be accrued daily, from the due date to actual payment
date, on the base of the amount of the outstanding payment (including unpaid
interest) and be paid monthly to the financing bank. The interest will be
compounded monthly.

 
6 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
11.
Authorized Repayment and set-off

 
The Client hereby authorizes the financing bank, in case there exists any due
debt under this Agreement, the financing bank is entitled to deduct directly any
payment paid to any account (regardless of the currency) of the Client opened
with the financing bank for purpose to repay the due debt, without regard to the
relations between the due debt and the payment. This Provision is irrevocable.
The financing bank will be responsible for conversion with an exchange rate
determined by itself in case of currency conversion and the Client shall bear
the exchange rate risk.
 
12.
Certificate of Debt

 
It has been acknowledged by the Client that the account statement and accounting
certificates related to the business activities under this Agreement recorded in
accordance with its consistent business practice by the financing bank in its
Book of Accounts will be the effective evidence of the debt of the Client,
expect for obvious errors.
 
13.
Transfer

 
The Client shall not transfer any rights and obligations under this Agreement,
whereas the financing bank can transfer the rights and obligations under this
Agreement to any third party at any time and could provide any information
relevant to this Agreement to the third party, including the information
provided by the Client and the guarantor of the Client provide to the financing
bank for the purpose of the Agreement;
 
14.
Disclosure of Information

 
It has been agreed by the Client that the financing bank could disclose any
information related to this Agreement, besides the disclosure stated in Clause
13, to its headquarters, subsidiaries and branches, affiliates and the employees
of these institutions. In addition, the disclosure requested by the laws and
regulations as well as the disclosure ordered by the supervisory authority,
government organs and judicial organs shall also be involved in the disclosure;
 
15.
Breach of Agreement

 
Any statement and undertaking of the Client that is proved inconsistent with the
Agreement, or that is proved unauthentic, incorrect, incomplete, and misleading
constitutes disobey of the Agreement. The breach situations include: any breach
and non-performance of the commitment; and/or any breach of the provision of
this Agreement; and/or any situation that may have influence on the safety of
the loan; and/or any infringement of the provisions of any guarantee document.
The financing bank has the right to announce the acceleration of the loan
maturity and require the Client to compensate for all loss of the financing bank
including the attorney fee.

 
7 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
16.
Special Agreement for the group Client: in case of group Client, the Client
hereby agree to: (1) give description of connected transactions that accounts
for above 10% of net asset of actual accredited party, including: a. the
affiliated relations among the transaction parties; b. transaction items and the
nature of transaction; c. the amount or corresponding proportion of transaction;
d. pricing policy, including the transaction with no price or only nominal
amount. (2) the financing bank is entitled to withdraw unilaterally the unused
credit and withdraw partly or wholly the used loan credit or ask the Client to
raise the margin to 100% in the following circumstances which are deemed as
breach of this Agreement: a. Providing false materials or concealing important
facts; b. Changing the particular purpose of the credit, appropriate the credit
or being engaged in illegal and incompliant transaction with the bank credit
without the consent of the financial bank; c. Obtaining the bank financing or
credit by discounting or pledging the notes receivable or debt receivable
without actual trade background in virtue of the fake relationship Agreement
between the connected parties; d. declining to accept the supervision and
inspection carried out by the financing bank on the operation of the credit
funds and the business activities; e. being involved in reorganization, mergers
and acquisitions which in the view of the financing bank may have effect on the
safety of the credit; f. intended postponement of the bank debt through
connected transaction.

 
17.
Other Provisions

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
18.
Applicable law and judicial jurisdiction

 
The Agreement shall be governed by and construed in accordance with Chinese law
(excluding Hong Kong, Macau SAR and Taiwan region). Any dispute arising out of
this Agreement shall be submitted to the competent People’s Court of the
domicile of the financing bank.
 
19.
Delivery Address

 
It has been confirmed by the Client that the delivery of any judicial documents
including court summons and notification in the process of any litigation
related to this Agreement to the address stated at the top of this Agreement
shall be regarded as having been served. Any adjustment to the address
hereinabove shall not be valid for the financing bank without prior
notification.

 
8 / 10

--------------------------------------------------------------------------------

 
 
PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
20.
Severability

 
If any part of these Terms and Conditions is found unlawful, void, or
unenforceable, that part will be deemed severable and will not affect the
validity and enforceability of any remaining provisions.
 
21.  No relaxation, forbearance, delay, or indulgence by the financing bank in
enforcing any of the terms and conditions of the Agreement in the duration of
the Agreement shall prejudice, affect, or restrict the rights of the financing
bank under the Agreement, neither shall any waiver by the financing bank of any
breach of Agreement operate as waiver of any subsequent or continuing breach of
Agreement.
 
22.
Consistency

 
The provisions of the Agreement shall prevail in case of any inconsistency of
FLA (if any, including the occasional effective adjustments) and this Agreement.
 
23.
Signature

 
The Agreement shall be in four sets, one set for Client, the other three sets
for the financing bank, effective as of the date of sealing and signing by legal
representatives or authorized representatives of the Parties hereto.

 
9 / 10

--------------------------------------------------------------------------------

 


PUDONG DEVELOPMENT BANK
Short-term Loan Agreement

 
SIGNATURE
 
In witness hereof the parties hereto have accurate and correct understanding of
legal definition of rights, obligations and limitation or exemption of liability
and have conducted detailed description and negotiation of all clauses, free of
any doubt, to execute this Agreement.
 
Client (Common Seal)
Legal representatives or authorized representatives (signature/seal): /s/ Wang
Xinshun
 
DD/MM/YY
 
Financing Bank (Common Seal)
Legal representatives or authorized representatives (signature/seal): /s/ Hu
Xuan
 
DD/MM/YY

 
 
10 / 10

--------------------------------------------------------------------------------

 